         Case 3:20-cv-00569-MPS Document 131 Filed 07/29/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JACKIE MADORE, AMANDA COOPER , :
and JAMES WHITTED, individually,  :
and on behalf of all others       :
similarly situated,               :
                                  :
Petitioners,                      :
                                  :
v.                                :                  No. 3:20-cv-569 (MPS)
                                  :
DIANE EASTER, Warden of Federal   :
Correctional Institute at Danbury :
                                  :
Respondent.                       :                  July 28, 2020


                                   NOTICE OF DISMISSAL

       Petitioner Amanda Cooper, through counsel, hereby gives notice pursuant to Rule

41(a)(1) Fed.R.Civ.Pro., of the dismissal of her claims in the above entitled-action.


                                              Petitioners,


                                              BY_____/s/ Jonathan M. Levine__________
                                              David S. Golub, ct00145
                                              Jonathan M. Levine, ct 07584
                                              Silver Golub & Teitell LLP
                                              184 Atlantic Street
                                              Stamford, CT 06901
                                              Telephone: (203) 325-4491
                                              Email: dgolub@sgtlaw.com
                                                     jlevine@sgtlaw.com
Case 3:20-cv-00569-MPS Document 131 Filed 07/29/20 Page 2 of 2




                            Sarah French Russell, ct26604
                            Tessa Bialek ct30582
                            Legal Clinic, Quinnipiac University School of Law
                            275 Mt. Carmel Avenue
                            Hamden, CT 06518
                            Telephone: (203) 582-5258
                            Email: sarah.russell@quinnipiac.edu
                                   tessa.bialek@quinnipiac.edu

                            Marisol Orihuela, ct30543
                            Jerome N. Frank Legal Services Organization
                            P.O. Box 209090
                            New Haven, CT 06520
                            Telephone: (203) 432-4800
                            Email: marisol.orihuela@ylsclinics.org

                            Alexandra Harrington, ct30943
                            127 Wall Street
                            New Haven, CT 06511
                            Telephone: 203-436-3532
                            alexandra.harrington@yale.edu
